Citation Nr: 1114506	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-14 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from July to December 2001.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a May 2008 decision, the Board denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus and for a rating higher than 20 percent for his already service-connected right knee disability.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  

In a September 2010 memorandum decision, the Court affirmed the Board's denial of the claims for a rating higher than 20 percent for the right knee disability and for service connection for tinnitus.  However, the Court vacated the remaining part of the Board's decision that had denied service connection for bilateral hearing loss.  The Court remanded this remaining claim to the Board for further consideration consistent with the Court's decision.

And to better address matters the Court identified as reasons for vacating the Board's prior decision, the Board in turn is remanding this remaining bilateral hearing loss claim to the RO.  The remand is to the RO, rather than to the Appeals Management Center (AMC), because the Veteran is represented by a private attorney.



REMAND

In his June 2005 Notice of Disagreement (NOD), the Veteran alleged that his hearing loss was aggravated by his military service due to constant noise exposure of canon and M-16 rifle firing during his basic training.  Thus, he seemingly concedes that he had hearing loss before beginning his military service, although he also claims it nonetheless was worsened during or by his military service, so exacerbated beyond its natural progression.

The Veteran served on active duty in the U.S. Army for approximately 4 months, from July 31, 2001, to December 4, 2001.

During his military entrance examination in June 2001, it was confirmed that he had pre-existing hearing loss.  An audiogram showed pure tone thresholds in his right ear at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 15, 20, 15, 20, and 30 decibels, respectively.  Corresponding findings in his left ear were 15, 25, 35, 50, and 70 decibels.  So there was documented hearing loss in his right ear at 4,000 Hertz and in his left ear at 1000, 2,000, 3,000, and 4,000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988), and indicating the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.)

The presumption of soundness when entering service attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that this term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).


Here, though, the audiogram at entrance into service objectively confirmed the Veteran had pre-existing hearing loss in each ear, so bilaterally.  If, as here, 
a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for the disability, but he may bring a claim for 
service-connected aggravation of the disability - in which case § 1153 applies and the burden falls on him, not VA, to establish aggravation of the pre-existing condition during or by his military service beyond the condition's natural progression.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Independent medical evidence is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  

The Veteran's separation examination audiogram in October 2001, in comparison, showed pure tone thresholds in his right ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 15, 20, 15, 20, and 25 decibels, respectively.  Corresponding findings in his left ear were 25, 25, 50, 70, and 80 decibels.


In vacating the Board's prior May 2008 decision denying this remaining claim for bilateral hearing loss, the Court found the Board had failed to adequately explain whether the recorded changes - good or bad - during service of the Veteran's 
pre-existing hearing loss were accurate and, if so, whether they constituted aggravation or the natural progression of his condition.  38 U.S.C.A. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  As the Court explained, comparing the results of his entrance examination with those of his separation examination suggest the hearing in his right ear improved during his service (so got better), whereas it worsened in his left ear.  The question then becomes whether that worsening was above and beyond the condition's natural progression so as to, in turn, constitute aggravation.

A VA compensation examination and opinion are needed to assist in making this important determination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain an opinion concerning whether the Veteran's 
pre-existing bilateral hearing loss (as confirmed by the June 2001 audiogram during his entrance examination) was aggravated during or by the approximately 4 months of his military service from July to December 2001, meaning above and beyond its natural progression (when also considering the results of his separation examination audiogram in October 2001).

The examiner designated to comment must discuss the rationale of this opinion, whether favorable or unfavorable, based on information obtained from review of the record.

2.  Then readjudicate this claim for service connection for bilateral hearing loss in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

